 In the Matter ofDELAWARE KNITTING COMPANY,INC.,EMPLOYERandAsrERICAIV FEDERATIONOFHOSIERY WORKERS,CIO, PETITIONERCase No. 5-R-2886.-Decided November 14,1947Weil, GotslzalcCdlanges, by Mr.Robert Abelow,of New York City,for the Employer.Mr. FredG. Held,of Philadelphia,Pa., for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Balti-more, Maryland, on April 23, 1947, before Earle K. Shawe, hearingofficer.The hearing officer's rulings made at the hearing are freeirom prej udtclal error and are hereby affirmed.At the hearing theEmployer moved to dismiss the petition on the ground that the unitsought is inappropriate.The hearing officer referred the motion tothe Board for ruling thereon.For reasons appearing hereinafter,the motion is hereby granted.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERDelaware Knitting Company, Inc., a Delaware corporation, is en-gaged at its Elkton, Maryland, plant in the manufacture of women'sfull-fashioned hosiery.All the operations incidental to such manu-facture are performed at this plant except for the finishing operation.During the 1946 calendar year the Employer purchased raw materialsvalued in excess of $100,000, 50 percent of which represented purchasesmade outside the State of Maryland.During the same period, theEmployer shipped its entire product, valued at $150,000, to an affiliatedcorporation located outside the State for finishing.The Employer admits for the purpose of this proceeding, and wefind, that is engaged in commerce within the meaning of the Na-tional Labor Relations Act.75 N. L R. B., No. 27205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of all seamers, loopers andexaminers of the Employer's knitting plant, excluding the seamer-looper fixer.The Employer opposes the establishment of a separateunit of these employees. contending that the appropriate unit shouldconsist of all its production and maintenance ,employees.The Employer's operations are housed in a 2-story plant, and con-sist of the knitting department, having 23 knitters and 12 knitters'helpers, and another group of employees consisting of 11 seamers, 3loopers, and 3 examiners, or a total of 17 employees.'The knittingdepartment, not sought by the Petitioner, occupies the entire first floorand part of the second floor. The balance of the second floor isdevoted to the remaining employees and is physically segregated fromthe second floor segment of the knitting department by a partition.After the yarn has been knitted into flat stockings in the knittingdepartment, the stockings are moved to the seamers who complete theseam, the loopers who close the toe, and the examiners who inspectthe work for defects.All employees of the plant are under the general supervision of theplant superintendent.The 17 employees in the unit sought by thePetitioner work only during the day shift and under the supervisionof the seamer-looper fixer, whereas the 35 employees of the knittingdepartment work in two shifts, each of which is supervised by a knitterfixer.There has been no history of collective bargaining among any em-ployees of the Employer.During 1945, the Petitioner made anunsuccessful effort to organize the plant on an over-all basis.The Peti-tioner made a second attempt, in 1946, to organize all the plant's em-ployees, including the employees of the knitting department; how-ever, it apparently was successful only among the seamers, loopersand examiners.IThis group was referred to by the Petitioner as comprising the "auxiliary department."In this connection two witnesses for the Employer denied the existence of such a depart-ment at this plant, although one of them admitted that seamers.loopers and examiners inother hosiery plants are known as the auxiliary department.Furthermore,the documentused by one witness for the Employer in giving job classifications,designated the seamers,loopers, and examiners as employees of the "auxiliary department."In view of ourfinding herein,it is immaterial whether or not we consider the seamers,loopers, andexaminers as constituting the auxiliary department of this Employer's plant. DELAWARE KNITTING COMPANY, INC.207The Petitioner apparently relies on the differences between the func-tions of the two groups of employees, and also on the present extentof employee organization, tc support its unit contention.While theseamers, loopers, and examiners are, in many respects, distinguishablefrom the knitters and their helpers, it is also true that sharp distinc-tions also exist as between them.Thus, for example, the searners andloopers use different types of machines, while the examiners are notmachine operators.The seamers and loopers require approximately9 months of training to qualify, whereas the examiners require only1month.Furthermore. none of the three classifications sought bythe Petitioner falls within any recognized craft grouping.The plantis small, and in the absence of stronger evidence of homogeneity withinthe group sought, the arguments for breaking it up into still smallerunits are not impressive.It is also urged that the extent of Petitioner's organization of theemployees must also be considered in reaching a determination as tothe appropriate unit in this case. It is true that this is one of manyfactors to be weighed in determining the appropriateness of a unit.But we conclude, in the light of the other facts in this record, that theextent of employee organization would actually be the sole justificationfor finding that the unit sought here is appropriate. It would not beafactor, but thecontrollingone.In these circumstances extent oforganization cannot be the determinative element, for the Act, as.amended, provides that "the extent to which the employees haveorganized shall not be controlling." 2We therefore find that the unit:;ought by the Petitioner is inappropriate, and will grant the Em-ployer's motion to dismiss the petition.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONBecause the bargaining unit sought to be established by the petitionis not appropriate, as found in Section III, above, we find that noquestion affecting commerce has arisen concerning the representationof employees of the Employer within the meaning of Section 9 (c) ofthe Act.ORDERIT IS HEREBY ORDERED, that the petition for investigation and certi-fication of representatives of employees of Delaware Knitting Com-pany, Inc., filed herein by American Federation of Hosiery Workers,CIO, be, and it hereby is, dismissed.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Decision and Order.2Section 9(c) (5) of the National Labor Relations Act, as amended by Labor Manage-ment RelationsAct, 1947.